Exhibit 10.3

 

MANAGEMENT RETENTION PLAN

OF MAXWELL SHOE COMPANY INC.

 

SECTION 1. PURPOSE, ESTABLISHMENT AND APPLICABILITY OF PLAN

 

1.1 Purposes. The Board of Directors of the Company (as defined in Section 2.9),
considers it essential and in the best interests of the Company and its
stockholders to foster the continuous employment of key Employees (as defined in
Section 2.12). The Board of Directors further recognizes that, as in the case of
many publicly held corporations, the possibility of a change of control of the
Company may exist and that such possibility, and the uncertainty and questions
which it may raise among key Employees, may create concerns for, and the
distraction of, key Employees and may even result in departures which might have
otherwise not have taken place, all to the detriment of the Company and its
stockholders. The Board of Directors has determined that it is in the best
interests of the Company and its stockholders to reinforce and encourage the
continued attention and dedication of these key Employees to their assigned
duties without distraction in the face of potentially disturbing circumstances
arising from the possibility, threat or occurrence of a Change of Control (as
defined in Section 2.7). The Board of Directors further believes that it is in
the best interests of the Company and its stockholders to provide these key
Employees with certain severance benefits upon termination of employment
following a Change of Control. Such benefits provide these key Employees with
enhanced financial security and provide an efficient incentive and encouragement
to these key Employees to remain with the Company, notwithstanding the
possibility, threat or occurrence of a Change of Control, and to maximize the
value of the Company.

 

1.2 Establishment of Plan. As of the Effective Date (as defined in Section
2.11), the Company hereby establishes the Management Retention Plan of Maxwell
Shoe Company Inc. (the “Plan”), as set forth in this document.

 

1.3 Applicability of Plan. Subject to the terms of the Plan, the benefits
provided by the Plan shall be available to those Employees who, on or after the
Effective Date, receive a Notice of Participation (as defined in Section 2.15).

 

1.4 Contractual Right to Benefits. The Plan and the Notice of Participation
establish and vest in each Participant (as defined in Section 2.16) a
contractual right to the benefits to which he or she is entitled pursuant to the
terms hereof and thereof, enforceable by the Participant against the Company.

 

SECTION 2. DEFINITIONS AND CONSTRUCTION

 

Whenever used in the Plan, the following terms shall have the meanings set forth
below.

 

2.1 Affiliate. An “Affiliate” of the Company shall mean an entity controlling,
controlled by or under common control with the Company as defined in Rule 405 of
the Securities and Exchange Commission under the Securities Act of 1933, as
amended.

 

2.2 Annual Bonus. “Annual Bonus” shall mean the higher of (a) the bonus payments
earned by the Participant (including the amount of any bonus payments accrued
during the relevant period) under the Company’s (including its subsidiaries and
Affiliates) incentive bonus and variable compensation programs (including,
without limitation, commissions and other incentive pay) for the most recently
completed fiscal year of the Company prior to the fiscal year in which the
Change of Control occurs, and (b) the Participant’s targeted bonus and variable
compensation amounts, if any, under the Company’s (including its subsidiaries
and Affiliates) incentive bonus and variable compensation programs (including,
without limitation, commissions and other incentive pay) as in effect for the
fiscal year of the Company in which the termination of employment occurs. For
purposes of calculating a Participant’s Annual Bonus, the following rules shall
apply:

 

(i) in the event a Participant was not eligible to participate in such bonus and
variable compensation programs for the entire fiscal year period prior to the
fiscal year in which the Change of Control occurs, the amount under clause (a)
above shall be calculated based upon the Participant’s actual period of
eligibility annualized to a full fiscal year;

 

(ii) in the event a Participant first became eligible to participate in such
bonus and variable compensation programs in the fiscal year in which the Change
of Control occurs, the amount under clause (a) above shall be based on the
Participant’s targeted bonus and variable compensation amounts, if any, as in
effect immediately prior to such Change of Control; and



--------------------------------------------------------------------------------

(iii) special one-time bonuses, such as signing bonuses, shall be excluded from
the calculation of a Participant’s Annual Bonus.

 

2.3 Annual Compensation. “Annual Compensation” shall mean an amount equal to the
sum of (a) the higher of (i) the Participant’s then current gross annual base
salary (exclusive of bonuses, commissions and other incentive pay) as in effect
immediately preceding the date of termination of employment, and (ii) the
Participant’s gross annual base salary (exclusive of bonuses, commissions and
other incentive pay) as in effect immediately prior to the occurrence of an
Involuntary Termination, plus (b) the Participant’s Annual Bonus.

 

2.4 Benefits Continuation Period. “Benefits Continuation Period” shall mean (i)
with respect to a Tier 1 Participant, two years, (ii) with respect to a Tier 2
Participant, one year and (iii) with respect to a Tier 3 Participant, six
months.

 

2.5 Board of Directors. “Board of Directors” shall mean the Board of Directors
of the Company.

 

2.6 Cause. “Cause” shall mean (i) the Participant committing fraud,
misappropriation or embezzlement in the performance of duties as an Employee,
(ii) the Participant’s conviction of a felony involving a crime of moral
turpitude, (iii) the Participant’s willful disregard of any written directive of
the Board of Directors that is not inconsistent with the Company’s Certificate
of Incorporation, by-laws or applicable law, (iv) an act of the Participant
constituting willful material breach by the Participant of any material
provision of any employment agreement then in effect between the Participant and
the Company (or one of its subsidiaries), or (v) a willful act by the
Participant which constitutes gross misconduct and which is injurious to the
Company.

 

2.7 Change of Control. “Change of Control” shall mean the occurrence of any of
the following events:

 

(i) the date upon which the directors of the Company who were nominated by the
Board of Directors for election as directors cease to constitute a majority of
the directors of the Company;

 

(ii) the consummation of a merger or consolidation in which the Company is not
the surviving corporation (other than a merger or consolidation with a
wholly-owned subsidiary, a reincorporation of the Company in a different
jurisdiction, or other transaction in which there is not a substantial change in
the stockholders of the Company or their relative stock holdings and the options
to purchase shares of Class A Common Stock, par value $.01 per share, of the
Company (the “Common Stock”) pursuant to the Company’s 1994 Stock Incentive Plan
or the Company’s 2003 Stock Incentive Plan are assumed, converted or replaced by
the successor corporation, which assumption will be binding upon the holders of
such options);

 

(iii) the consummation of a merger in which the Company is the surviving
corporation but after which the stockholders of the Company immediately prior to
such merger (other than any stockholder that merges, or which owns or controls
another corporation that merges, with the Company in such merger) ceases to own
their shares or other equity interest in the Company;

 

(iv) the date of first public announcement that any person or entity, together
with all Affiliates and Associates (as such capitalized terms are defined in
Rule 12b-2 promulgated under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) of such person or entity, shall have become the Beneficial
Owner (as defined in Rule 13d-3 promulgated under the Exchange Act) of voting
securities of the Company representing more than 50% of the voting power of the
Company (a “50% Stockholder”); provided, however, that the term “50%
Stockholder” shall not include (A) the Company or any of its subsidiaries, (B)
any employee benefit plan of the Company or any of its subsidiaries, (C) any
entity holding voting securities of the Company for or pursuant to the terms of
any plan described in the foregoing clause (B), or (D) any person or entity if
the transaction that resulted in such person or entity becoming a 50%
Stockholder was approved in advance by the Board of Directors; or

 

(v) the consummation of the sale or disposition by the Company of all or
substantially all of the Company’s assets.

 

2.8 Code. “Code” shall mean the Internal Revenue Code of 1986, as amended.

 

2.9 Company. “Company” shall mean Maxwell Shoe Company Inc., a Delaware
corporation, and any successor entities as provided in Section 7.

 

2.10 Disability. “Disability” shall mean that the Participant has been unable to
perform his or her duties as an Employee as the result of incapacity due to
physical or mental illness, and such inability, at least 26 weeks after its

 

2



--------------------------------------------------------------------------------

commencement, is determined to be total and permanent by a physician selected by
the Company or its insurers and acceptable to the Participant or the
Participant’s legal representative (such agreement as to acceptability not to be
unreasonably withheld). Termination resulting from Disability may only be
effected after at least 30 days’ written notice by the Company of its intention
to terminate the Participant’s employment. In the event that the Participant
resumes the performance of substantially all of his or her duties hereunder
before the termination of his or her employment becomes effective, the notice of
intent to terminate shall automatically be deemed to have been revoked.

 

2.11 Effective Date. “Effective Date” shall mean the date the Plan is approved
by the Board of Directors.

 

2.12 Employee. “Employee” shall mean an employee of the Company or any of its
subsidiaries or Affiliates.

 

2.13 ERISA. “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as amended.

 

2.14 Involuntary Termination. “Involuntary Termination” shall mean, subject to
Section 10.3(a), any of the following:

 

(i) without the Participant’s express written consent, the significant reduction
of the Participant’s title, duties or responsibilities relative to the
Participant’s title, duties or responsibilities in effect immediately prior to
such reduction;

 

(ii) without the Participant’s express written consent, a reduction in the
Participant’s annual base salary or in the maximum dollar amount of potential
annual cash bonuses or commissions relative to the Participant’s annual base
salary and maximum dollar amount of potential annual cash bonuses and
commissions as in effect immediately prior to such reduction;

 

(iii) without the Participant’s express written consent, any material and
adverse change in the Participant’s commission schedule relative to the
Participant’s commission schedule as in effect immediately prior to such change;

 

(iv) without the Participant’s express written consent, the requirement of the
Participant to be regularly based at any office, facility or a location that is
more than 50 miles from the Participant’s then present location of employment
with the Company (or its subsidiaries or Affiliates);

 

(v) any purported termination of the Participant by the Company (or any of its
subsidiaries or Affiliates) that is not effected for Disability, death,
retirement or for Cause; or

 

(vi) the failure of the Company to obtain the assumption of the Plan by any
successors contemplated in Section 7.

 

2.15 Notice of Participation. “Notice of Participation” shall mean an
individualized written notice of participation in the Plan from an authorized
officer of the Company.

 

2.16 Participant. “Participant” shall mean an individual who meets the
eligibility requirements of Section 3.

 

2.17 Plan. “Plan” shall mean this Management Retention Plan of Maxwell Shoe
Company Inc.

 

2.18 Plan Administrator. “Plan Administrator” shall mean the Board of Directors,
acting through the officers of the Company, or a committee of the Board of
Directors or a designee of the Board of Directors or a committee thereof, as
shall be administering the Plan.

 

2.19 Pro-Rated Bonus Amount. “Pro-Rated Bonus Amount” shall mean a pro-rated
portion of the Participant’s monthly and annual bonus and variable compensation
(including, without limitation, commissions and other incentive pay) calculated
as of the date of termination of employment, as follows:

 

(i) in the case of variable compensation (including commissions) that is paid
monthly, the portion shall be the amount of unpaid variable compensation payable
to the Participant, less advances, with respect to the month in which the
termination of employment occurs (or, if the termination of employment occurs on
the last day of a month, such amounts for the month ending on such date); and

 

(ii) in the case of annual bonus and variable compensation (including
commissions) other than variable compensation taken into account under clause
(i) above, the portion shall be the Participant’s Annual Bonus, pro-rated by
multiplying such amount by a fraction, the numerator of which is the number of
days during such fiscal year prior to the date of termination of employment, and
the denominator of which shall be three hundred and sixty-five.

 

3



--------------------------------------------------------------------------------

2.20 Severance Payment. “Severance Payment” shall mean the payment of severance
benefits as provided in Section 4 and giving effect to Section 5.

 

2.21 Severance Payment Percentage. “Severance Payment Percentage” shall mean (i)
with respect to a Tier 1 Participant, 200%, (ii) with respect to a Tier 2
Participant, 100% and (iii) with respect to a Tier 3 Participant, 50%.

 

2.22 Tier 1 Participant. “Tier 1 Participant” shall mean a Participant who has
been classified as a Tier 1 Participant by the Board of Directors in the Notice
of Participation.

 

2.23 Tier 2 Participant. “Tier 2 Participant” shall mean a Participant who has
been classified as a Tier 2 Participant by the Board of Directors in the Notice
of Participation.

 

2.24 Tier 3 Participant. “Tier 3 Participant” shall mean a Participant who has
been classified as a Tier 3 Participant by the Board of Directors in the Notice
of Participation.

 

SECTION 3. ELIGIBILITY

 

3.1 Participation in Plan. Each Employee who is designated by the Company and
approved by the Board of Directors and who signs and timely returns to the
Company a Notice of Participation in the form provided by a duly authorized
representative of the Company shall be a Participant in the Plan. Each
Participant shall be classified as a Tier 1 Participant, Tier 2 Participant or
Tier 3 Participant and each Notice of Participation shall set forth the
classification of the relevant Participant. A Participant shall cease to be a
Participant in the Plan upon ceasing to be an Employee, unless such Participant
is entitled to benefits hereunder. A Participant entitled to benefits hereunder
shall remain a Participant in the Plan until the full amount of such benefits
has been delivered to the Participant.

 

3.2 Waiver; Repayment of Debts. As a condition of receiving benefits under the
Plan, a Participant must sign a general waiver and release on a form provided by
the Company; provided, that the Company, in its discretion, may waive the
foregoing requirement for a signed general waiver and release. In addition, a
Participant must, as a condition of receiving benefits under the Plan, repay all
debts owed to the Company (or its subsidiaries or Affiliates) that were incurred
in the course of the Participant’s employment.

 

SECTION 4. SEVERANCE BENEFITS

 

4.1 Termination Following A Change of Control. If a Participant’s employment
terminates at any time within the two-year period following a Change of Control,
then, subject to Section 5, the Participant shall be entitled to receive
severance benefits as follows:

 

(a) Severance Pay Upon an Involuntary Termination. If the Participant’s
employment with the Company (or any of its subsidiaries or Affiliates)
terminates at any time within the two-year period following a Change of Control
as a result of Involuntary Termination, the Participant shall be entitled to
receive a Severance Payment equal to the sum of:

 

(i) the full base salary of the Participant earned through the date of
termination but unpaid at the date of termination; plus

 

(ii) accrued liabilities owing to the Participant (including credit for any
vacation earned but not taken at the date of termination); plus

 

(iii) the product obtained by multiplying the Participant’s Severance Payment
Percentage times the Participant’s Annual Compensation; plus

 

(iv) the Participant’s Pro-Rated Bonus Amount.

 

Any Severance Payment payable pursuant to this Section 4.1(a) shall be paid in
cash by the Company to the Participant in a single lump sum payment, less
applicable tax withholding, within thirty (30) days of the Participant’s
termination date, and shall be in lieu of any other severance or severance-type
benefits to which the Participant may be entitled under any other
Company-sponsored plan, practice or arrangement; provided, however, that if the
after-tax amount of severance or severance-type benefits to which the
Participant may be entitled under any other Company-sponsored plan, practice or
arrangement (the “Alternative Payment”) would be greater than the after-tax
Severance Payment (after giving effect to the provisions of Section 5) payable
to the Participant under this Plan, then the Participant shall not be paid the
Severance Payment pursuant to the Plan but shall instead be entitled to receive
such Alternative Payment.

 

4



--------------------------------------------------------------------------------

(b) Employee Benefits Upon an Involuntary Termination. If the Participant’s
employment with the Company (or any of its subsidiaries or Affiliates)
terminates at any time within the two-year period following a Change of Control
as a result of Involuntary Termination, then the Company shall continue to
provide the Participant and/or the Participant’s covered dependents with
medical, prescription and dental insurance coverage and, if applicable,
automobile allowance (or such comparable alternative benefits as the Company
may, in its discretion, determine to be sufficient to satisfy its obligations to
the Participant under the Plan) that are, in the aggregate, no less favorable to
the Participant than such coverage or allowance as was provided to the
Participant immediately prior to the Change of Control, with the same percentage
of any premiums or costs for such coverage or allowance paid for by the Company
as was paid for by the Company on behalf of such Participant immediately prior
to the Change of Control (the “Company-Paid Coverage”). Company-Paid Coverage
shall be provided to the Participant for a period that ends on the earlier of
(i) termination of the Participant’s Benefits Continuation Period, or (ii) the
date that the Participant and his or her covered dependents become covered under
another employer’s employee benefit plans providing benefits and levels of
coverage comparable to the Company-Paid Coverage; provided, however, that if the
Participant becomes re-employed with another employer and is eligible to receive
medical or other welfare benefits or, if applicable, automobile allowances,
under another employer-provided plan, the medical and other welfare benefits and
automobile allowances described herein shall be secondary to those provided
under such other plan during the Participant’s Benefits Continuation Period. For
purposes of Title X of the Consolidated Budget Reconciliation Act of 1985
(“COBRA”), the date of the “qualifying event” for the Participant and his or her
covered dependents shall be the date upon which Company-Paid Coverage
terminates. Company-Paid Coverage shall be provided at the Company’s discretion
under either, (i) the Company’s plans or (ii) other plans or arrangements
secured by the Company no less favorable, in the aggregate, to the Participant
and the Participant’s covered dependents.

 

4.2 Voluntary Resignation; Termination For Cause. If the Participant’s
employment terminates by reason of the Participant’s voluntary resignation or
retirement (and is not an Involuntary Termination), or if the Company terminates
the Participant for Cause, then the Participant shall not be entitled to receive
severance or other benefits under the Plan and shall be entitled only to those
benefits (if any) as may be available (i) under the Company’s then existing
benefit plans and policies at the time of such termination, or (ii) pursuant to
any other agreement or arrangement then existing between the Company and the
Participant at the time of such termination.

 

4.3 Disability; Death. If the Participant’s employment terminates by reason of
the Participant’s death, or in the event the Company terminates the
Participant’s employment for Disability, then the Participant shall not be
entitled to receive severance or other benefits under the Plan and shall be
entitled only to those benefits (if any) as may be available (i) under the
Company’s then existing benefit plans and policies at the time of such death or
Disability, or (ii) pursuant to any other agreement or arrangement then existing
between the Company and the Participant at the time of such death or Disability.

 

4.4 Termination Apart from Change of Control. In the event that a Participant’s
employment terminates for any reason prior to the occurrence of a Change of
Control or after the two-year period following a Change of Control, then the
Participant shall not be entitled to receive severance or other benefits under
the Plan and shall be entitled only to those benefits (if any) as may be
available (i) under the Company’s then existing benefit plans and policies at
the time of such termination, or (ii) pursuant to any other agreement or
arrangement then existing between the Company and the Participant at the time of
such termination.

 

4.5 Termination with Offer by Affiliate. A termination of a Participant’s
employment coupled with an offer of employment by an Affiliate of the Company
shall not constitute a termination of employment for purposes of the Plan unless
the terms of employment offered would constitute an Involuntary Termination if
they were imposed by the Company and then only if the Participant does not
accept the offer.

 

4.6 Effective Date of Termination. For purposes of the Plan, the date of
termination of employment shall be the date specified by the Company or the
Participant in any notice of termination, or if no date is specified in such
notice of termination or if no notice of termination is given, the date
specified by the Participant orally or, if no such date is specified orally, the
date the Participant ceases working for the Company (or any of its subsidiaries
or Affiliates) on a full time basis.

 

5



--------------------------------------------------------------------------------

SECTION 5. EXCISE TAX AND NON-DEDUCTIBILITY LIMITATIONS

 

5.1 Excise Tax. Except if specifically otherwise set forth in the Participant’s
Notice of Participation, in the event that any amount or benefit that may be
paid or otherwise provided to or in respect of the Participant by or on behalf
of the Company, whether pursuant to the Plan or otherwise, would (i) be treated
as “parachute payments” under Section 280G of the Code, and (ii) would be
subject to the tax imposed under Section 4999 of the Code (the “Excise Tax”),
then the Participant’s severance benefits under the Plan shall be either:

 

(A) delivered in full (“Full Acceleration”), or

 

(B) delivered as to such lesser extent which would result in no portion of such
benefits being subject to the Excise Tax (“Reduced Acceleration”),

 

whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes, employment and excise taxes (including the Excise
Tax), results in the receipt by the Participant on an after-tax basis, of the
greatest amount of benefits, notwithstanding that all or some portion of such
benefits may be subject to the Excise Tax. Notwithstanding the foregoing, if the
after-tax amount of Full Acceleration is less than $10,000 greater than the
after-tax amount of Reduced Acceleration (after-tax value to be determined in
accordance with the preceding sentence), then the Participant shall not receive
Full Acceleration under clause (A) of this Section 5.1 but shall instead receive
Reduced Acceleration under clause (B) of this Section 5.1.

 

5.2 Determination. Unless the Company and the Participant otherwise agree in
writing, any determination required under Section 5.1 or the Participant’s
Notice of Participation with respect the subject matter of Section 5.1 shall be
made in writing by the same firm of independent public accountants who were
employed by the Company immediately prior to the Change of Control (the
“Accountants”), whose determination shall be conclusive and binding upon the
Participant and the Company for all purposes. For purposes of making the
calculations required by Section 5.1, the Accountants may make reasonable
assumptions and approximations concerning applicable taxes and may rely on
reasonable, good faith interpretations concerning the application of Sections
280G and 4999 of the Code. The Company and the Participant shall furnish to the
Accountants such information and documents as the Accountants may reasonably
request in order to make a determination under this Section 5. The Company shall
bear all costs the Accountants may reasonably incur in connection with any
calculations contemplated by this Section 5.

 

5.3 Adjustments. If it is determined by a taxing authority or otherwise that
there was an error in computations or methodology that resulted in a Participant
receiving, on an after-tax basis, less than such Participant was intended to
receive by operation of the foregoing provisions of this Section 5, the Company
shall pay to the Participant an amount such that the Participant receives, on an
after-tax basis, the amount so intended; provided, however, that no payment
shall be made to a Participant pursuant to this Section 5.3 if the after-tax
amount of all such payments to such Participant pursuant to this Section 5.3
(taking into account the cumulative amount of any such payments to such
Participant without regard to this sentence) is less than $10,000.

 

SECTION 6. EMPLOYMENT STATUS; WITHHOLDING

 

6.1 Employment Status. The Plan does not constitute a contract of employment or
impose on the Participant or the Company (or any of its subsidiaries or
Affiliates) any obligation to retain the Participant as an Employee, to change
the status of the Participant’s employment, or to change the Company’s policies
regarding termination of employment. Except for such Participants who may have a
separate written employment agreement with the Company, the Participant’s
employment is and shall continue to be at-will, as defined under applicable law.
If the Participant’s employment with the Company (or any of its subsidiaries or
Affiliates) or a successor entity terminates for any reason, including (without
limitation) any termination prior to a Change of Control, the Participant shall
not be entitled to any payments, benefits, damages, awards or compensation,
except to the extent that any Severance Payment becomes payable under the terms
of the Plan or as may otherwise be available in accordance with the Company’s
established employee plans and practices or other agreements with the Company at
the time of termination.

 

6.2 Taxation of Plan Payments. All amounts paid pursuant to the Plan shall be
subject to regular payroll and withholding taxes as required under federal,
state and local law, and the withholding of such amounts shall be treated as the
payment of such amounts to the Participant for purposes of determining whether
the Participant has received amounts to which he or she is entitled hereunder.

 

SECTION 7. SUCCESSORS TO COMPANY AND PARTICIPANTS

 

7.1 Company’s Successors. Any successor to the Company (whether direct or
indirect and whether by purchase, lease, reorganization, recapitalization,
merger, consolidation, sale of assets, liquidation or otherwise) to all or
substantially all of the Company’s business and/or assets shall assume the
obligations of the Company under the

 

6



--------------------------------------------------------------------------------

Plan and agree expressly to perform the obligations of the Company under the
Plan by executing a written agreement to such effect. For all purposes under the
Plan, the term “Company” shall include any successor to the Company’s business
and/or assets that executes and delivers the assumption agreement described in
the preceding sentence or that becomes bound by the terms of the Plan by
operation of law.

 

7.2 Participant’s Successors. All rights of a Participant hereunder shall inure
to the benefit of, and be enforceable by, such Participant and such
Participant’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.

 

SECTION 8. DURATION, AMENDMENT AND TERMINATION

 

8.1 Duration. The Plan shall remain in full force and effect until December 31,
2005, on which date the Plan shall terminate unless the Board of Directors shall
have earlier terminated the Plan in accordance with Section 8.2; provided, that
the Board of Directors may extend the termination date of the Plan in accordance
with the Section 8.2. If a Change of Control occurs prior to termination of the
Plan pursuant to the preceding sentence, then the Plan shall terminate upon the
date that all obligations of the Company hereunder have been satisfied. A
termination of the Plan pursuant to the preceding sentences shall be effective
for all purposes, except that such termination shall not affect the payment or
provision of compensation or benefits earned by a Participant prior to the
termination of the Plan.

 

8.2 Amendment and Termination. The Board of Directors shall have the
discretionary authority to amend the Plan in any respect, including as to the
removal or addition of Participants, by resolution adopted by a majority of the
Board of Directors unless a Change of Control has previously occurred. The Plan
may be terminated by resolution adopted by a majority of the Board of Directors,
unless a Change of Control has previously occurred. If a Change of Control
occurs, the Plan and the designation of Participants thereto shall no longer be
subject to amendment, change, substitution, deletion, revocation or termination
in any respect whatsoever.

 

SECTION 9. CLAIMS PROCESS

 

9.1 Right to Appeal. A Participant or former Participant who disagrees with his
or her allotment of benefits under the Plan may file a written appeal with the
designated Human Resources representative. Any claim relating to the Plan shall
be subject to this appeal process. The written appeal must be filed within sixty
(60) days of the later of (i) the Participant’s termination date and (ii) the
date of receipt by the Participant of the Company’s notice pursuant to Section
10.2 or Section 10.3(b), as the case may be.

 

9.2 Form of Appeal. The appeal must state the reasons the Participant or former
Participant believes he or she is entitled to different benefits under the Plan.
The designated Human Resources representative shall review the claim. If the
claim is wholly or partially denied, the designated Human Resources
representative shall provide the Participant or former Participant a written
notice of the denial, specifying the reasons the claim was denied. Such notice
shall be provided within ninety (90) days of receiving the written appeal.

 

9.3 Right to Review. If the claim is denied, in whole or in part, the
Participant or former Participant may request a review of the denial at any time
within ninety (90) days following the date the Participant or former Participant
received written notice of the denial of his or her claim. For purposes of this
Section 9.3, any action required or authorized to be taken by the Participant or
former Participant may be taken by a representative authorized in writing by the
Participant or former Participant to represent him or her. The Human Resources
senior executive shall afford the Participant a full and fair review of the
decision denying the claim and, if so requested, shall:

 

(a) permit the Participant to review any documents that are pertinent to the
claim; and

 

(b) permit the Participant to submit to the designated Human Resources
representative issues and comments in writing.

 

9.4 Decision on Review. The decision on review by the Human Resources senior
executive shall be in writing and shall be issued within sixty (60) days
following receipt of the request for review. The decision on review shall
include specific reasons for the decision and specific references to the
pertinent Plan provisions on which the decision of the Human Resources senior
executive is based.

 

9.5 Resolution of Disputes. By participating in the Plan, a Participant shall be
deemed to have agreed not to file or be a party to any lawsuit regarding
benefits under the Plan. Rather, the following arbitration provisions shall
apply after a final denial of a Participant’s appeal pursuant to Section 9.1
through 9.4 above. Any and all disputes, controversies or claims arising out of,
relating to or concerning a Participant’s entitlement to benefits under the Plan

 

7



--------------------------------------------------------------------------------

shall be determined exclusively by final binding arbitration before a single
arbitrator in accordance with the Employment Dispute Resolution Rules of the
American Arbitration Association, and judgment upon the award rendered by the
arbitrator may be rendered in any court of competent jurisdiction. Claims
subject to exclusive final and binding arbitration under the Plan include,
without limitation, claims (if any) that otherwise could be tried in court to a
jury in the absence of the Plan. A Participant, by signing a Notice of
Participation, expressly waive all rights to a jury trial in court on any such
claims. The arbitration shall be held in Boston, Massachusetts, unless the
Participant and the Company agree to another location. The arbitrator shall be
selected from a list of arbitrators provided by the American Arbitration
Association following a request by the party seeking arbitration for a list of
five retired or former jurists or other individuals with substantial
professional experience in employment matters. The arbitrator shall resolve in
the award rendered by the arbitrator the extent to which the parties shall bear
the arbitration costs. Any controversy over whether a dispute is an arbitrable
dispute or as to the interpretation or enforceability of this Section 9.5 with
respect to such arbitration shall be determined by the arbitrator.

 

SECTION 10. NOTICE

 

10.1 General. Notices and all other communications contemplated by the Plan
shall be effective when received and shall be sufficient if in writing and if
personally delivered or sent by certified or registered mail, return receipt
requested. In the case of the Participant, mailed notices shall be addressed to
him or her at the home address which he or she most recently communicated to the
Company in writing. In the case of the Company, mailed notices shall be
addressed to its corporate headquarters, and all notices shall be directed to
the attention of its Chairman or President.

 

10.2 Notice of Termination by the Company. Any termination by the Company of the
Participant’s employment at any time within the two-year period following a
Change of Control shall be communicated by a notice of termination to the
Participant at least five (5) days prior to the date of such termination (or at
least thirty (30) days prior to the date of a termination by reason of the
Participant’s Disability). Such notice shall indicate the specific termination
provision or provisions in the Plan relied upon (if any), shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination under the provision or provisions so indicated, shall specify the
termination date and shall specify the amount of Severance Payments, if any,
payable to the Participant pursuant to the Plan.

 

10.3 Notice by the Participant of Involuntary Termination by the Company.

 

(a) In the event that the Participant determines that events or conditions that
would constitute an Involuntary Termination have occurred at any time within
two-year period following a Change of Control, the Participant shall give
written notice to the Company that such Involuntary Termination has occurred.
Such notice shall be delivered by the Participant to the Company within thirty
(30) days following the date on which such Involuntary Termination occurred and,
unless the Participant’s employment has been terminated by the Company, at least
ten (10) business days prior to the Participant terminating employment with the
Company. Such notice shall indicate the specific provision or provisions in the
Plan upon which the Participant relied to make such determination and shall set
forth in reasonable detail the facts and circumstances claimed to provide a
basis for such determination. The failure by the Participant to include in the
notice any fact or circumstance which contributes to a showing of Involuntary
Termination shall not waive any right of the Participant hereunder or preclude
the Participant from asserting such fact or circumstance in enforcing his or her
rights hereunder. If the Involuntary Termination is a curable condition, the
Company shall have five (5) business days after receipt of the notice described
in the first sentence of this Section 10.3(a) to cure such condition.

 

(b) Within ten (10) business days after receipt of the notice described in the
first sentence of Section 10.3(a) and if the Involuntary Termination is not
curable or is curable but not cured within the five (5) business days described
in Section 10.3(a), the Company shall provide a written notice to the
Participant stating the amount of Severance Payments, if any, payable to the
Participant pursuant to the Plan.

 

SECTION 11. MISCELLANEOUS PROVISIONS

 

11.1 No Duty to Mitigate. The Participant shall not be required to mitigate the
amount of any benefits provided for in, or contemplated by, the Plan by seeking
other employment or otherwise, nor shall any such benefits be reduced by any
compensation or benefits that the Participant may receive from any other source
except to the extent specifically provided for in Section 4.1(b).

 

11.2 Severability. In case any one or more of the provisions contained in the
Plan or any Notice of Participation shall, for any reason, be held to be
invalid, illegal or unenforceable in any respect, such invalidity,

 

8



--------------------------------------------------------------------------------

illegality or unenforceability shall not affect any other provisions of the Plan
or such Notice of Participation, which other provisions shall remain in full
force and effect and the Plan and such Notice of Participation shall be
construed as if such invalid, illegal or unenforceable provision had never been
contained herein or therein.

 

11.3 No Assignment of Benefits. The rights of any person to payments or benefits
under the Plan shall not be made subject to option or assignment, either by
voluntary or involuntary assignment or by operation of law, including (without
limitation) bankruptcy, garnishment, attachment or other creditor’s process, and
any action in violation of this Section 11.3 shall be void.

 

11.4 Assignment by Company. The Company may assign its rights under the Plan to
an Affiliate of the Company, and an Affiliate of the Company may assign its
rights under the Plan to another Affiliate of the Company or to the Company;
provided, however, that no assignment shall be made if the net worth of the
assignee is less than the net worth of the Company at the time of assignment;
provided, further, that the Company shall guarantee all benefits payable
hereunder. In the case of any such assignment, the term “Company” when used in
the Plan shall mean the corporation that actually employs the Participant.

 

11.5 Covenant of Good Faith. The Company covenants and agrees to make any and
all decisions regarding determination of Participant’s rights and obligations
under the Plan, including without limitation, timing of and validity of
Participant’s termination, if any, in good faith.

 

11.6 Governing Law. The Plan shall be governed by and construed in accordance
with the laws of The Commonwealth of Massachusetts.

 

SECTION 12. ERISA REQUIRED INFORMATION

 

12.1 Plan Sponsor. The Plan sponsor and administrator is:

 

MAXWELL SHOE COMPANY INC.

 

12.2 Designated Agent. Designated agent for service of process:

 

MAXWELL SHOE COMPANY INC.

101 SPRAGUE STREET

P.O. BOX 37

READVILLE (BOSTON), MA 02137

ATTENTION: CHAIRMAN

 

12.3 Plan Records. Plan records are kept on a fiscal year basis.

 

12.4 Plan Funding. The Plan is funded from the Company’s general assets.

 

9